NO. 12-11-00100-CV

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

RUSK INDEPENDENT SCHOOL                             §              APPEAL FROM THE SECOND
DISTRICT, DR. JAMES LARGENT,
SCOTT SCHWARTZ, AND
JASON WILCOX,
APPELLANTS

V.                                                  §              JUDICIAL DISTRICT COURT

JILL WALLACE, AS NEXT FRIEND
OF C.W., A MINOR CHILD, ROBERT
DAVID STEWART AND RENEE LYNN
STEWART, AS NEXT FRIEND OF
D.L.S., AND MICHAEL NICKLE,
APPELLEES                      §                                   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Appellants have filed a motion to dismiss this appeal. In their motion, Appellants state that
the underlying suit was settled by all parties at mediation, and therefore they no longer wish to
pursue the appeal. Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
       Opinion delivered June 15, 2011.
       Panel consisted of Worthen, C.J., Griffith, and Hoyle, J.




                                                 (PUBLISH)